Exhibit 10.1

 

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

 

THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 5, 2014, is entered into by and among OMNICELL, INC. a Delaware
corporation (“Borrower”), with respect to Section 12 below, the Subsidiary
Guarantors listed on the signature pages hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), Issuing Lender and Lender
(in such capacities, “Lender”), and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Administrative Agent and Lender are parties to that certain
Credit Agreement, dated as of September 25, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Administrative Agent amend the negative
covenant on restricted payments in the Credit Agreement, as set forth below; and

 

WHEREAS, upon the terms and conditions set forth herein, Administrative Agent
and Required Lenders are willing to amend the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Defined Terms.  All initially
capitalized terms used herein (including the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Credit
Agreement.

 

2.                                      Amendment to Credit Agreement.  Subject
to the satisfaction of the conditions precedent set forth in Section 3 hereof,
Section 8.6(g) of the Credit Agreement is hereby amended by amending and
restating such clause in its entirety as follows:

 

(g)                                  so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, (i) repurchases of
common stock of the Borrower in open market transactions authorized by the
Borrower’s board of directors and (ii) repurchases of the Borrower’s outstanding
Equity Interests theretofore held by any consultants, employees, officers or
directors of the Borrower or any of its Subsidiaries following the death,
disability, retirement or termination of employment of such employees, officers
or directors; provided that the aggregate amount of repurchases pursuant to this
paragraph (g) shall not exceed $50,000,000 per Fiscal Year.

 

3.                                      Conditions Precedent to Amendment.  The
satisfaction of each of the following shall constitute conditions precedent to
the effectiveness of this Amendment (such date being the “Amendment Effective
Date”):

 

(a)                                 Administrative Agent shall have received
(i) this Amendment duly executed by the parties hereto, and the same shall be in
full force and effect, and (ii) such other documents as Administrative Agent may
reasonably require under any other Section of this Amendment or otherwise.

 

(b)                                 After giving effect to this Amendment, the
representations and warranties contained herein, in the Credit Agreement, and in
the other Loan Documents, in each case shall be true

 

1

--------------------------------------------------------------------------------


 

and correct in all material respects, except (i) for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of the Amendment Effective Date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date) and (ii) that for purposes of this
Section 3(b), the representations and warranties contained in Section 6.16 of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished prior to the Amendment Effective Date or pursuant to
Section 7.1(a) and Section 7.1(b) of the Credit Agreement.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing.

 

(d)                                 Borrower shall pay concurrently with the
closing of the transactions evidenced by this Amendment all fees, costs,
expenses and taxes then payable pursuant to the Credit Agreement and Section 5
hereof.

 

4.                                      Representations and Warranties.  To
induce Administrative Agent and Lenders to enter into this Amendment, Borrower
does hereby warrant, represent and covenant to Administrative Agent and Lenders
that (i) the representations and warranties contained herein, in the Credit
Agreement, and in the other Loan Documents, in each case are true and correct in
all material respects, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty is true and correct in all respects, on and as of
the Amendment Effective Date (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty remains true and correct in all material respects as of such earlier
date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty is true and correct in all respects as of such earlier date),
(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof nor will any Default or Event of Default result from the
transactions contemplated by this Amendment, and (iii) Borrower has the power
and is duly authorized to enter into, deliver and perform its obligations under
this Amendment and the Credit Agreement (as amended by this Amendment), and this
Amendment and the Credit Agreement (as amended by this Amendment) are the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditor’s rights generally.

 

5.                                      Payment of Costs and Fees.  Borrower
shall pay to Administrative Agent all expenses (including, without limitation,
the reasonable fees and expenses of any attorneys retained by Administrative
Agent) in connection with the preparation, negotiation, execution and delivery
of this Amendment and any documents and instruments relating hereto.

 

6.                                      GOVERNING LAW; JURISDICTION, ETC.  THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS OF GOVERNING LAW, JURISDICTION,
WAIVER OF VENUE, SERVICE OF PROCESS AND WAIVER OF JURY TRIAL AS SET FORTH IN
SECTIONS 11.5 AND 11.6 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

7.                                      Amendments.  This Amendment cannot be
altered, amended, changed or modified in any respect except in accordance with
Section 11.2 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

8.                                      Counterparts; Integration;
Effectiveness.  This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Amendment and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3 hereof,
this Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

9.                                      Effect on Loan Documents.

 

(a)                                 The Credit Agreement, as amended hereby, and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects.  The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Administrative Agent or any Lender under the
Credit Agreement or any other Loan Document.  Except for the amendment to the
Credit Agreement expressly set forth herein, the Credit Agreement and the other
Loan Documents shall remain unchanged and in full force and effect.  The
waivers, consents and modifications set forth herein are limited to the
specifics hereof (including facts or occurrences on which the same are based),
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall neither excuse any future non-compliance with
the Loan Documents nor operate as a waiver of any Default or Event of Default,
shall not operate as a consent to any further waiver, consent or amendment or
other matter under the Loan Documents, and shall not be construed as an
indication that any future waiver or amendment of covenants or any other
provision of the Credit Agreement will be agreed to, it being understood that
the granting or denying of any waiver or amendment which may hereafter be
requested by Borrower remains in the sole and absolute discretion of
Administrative Agent and Lenders.  To the extent that any terms or provisions of
this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.

 

(b)                                 Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified hereby.

 

(c)                                  To the extent that any of the terms and
conditions in any of the Loan Documents shall contradict or be in conflict with
any of the terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified or amended hereby.

 

(d)                                 This Amendment is a Loan Document.

 

10.                               Entire Agreement.  This Amendment, and the
terms and provisions hereof, the Credit Agreement and the other Loan Documents
constitute the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof and supersede any and all prior or

 

3

--------------------------------------------------------------------------------


 

contemporaneous amendments or understandings with respect to the subject matter
hereof, whether express or implied, oral or written.

 

11.                               Reaffirmation of Borrower’s Obligations. 
Borrower hereby (a) acknowledges and reaffirms its obligations owing to
Administrative Agent and Lenders under each Loan Document to which it is a
party, and (b) agrees that each of the Loan Documents to which it is a party is
and shall remain in full force and effect.  Borrower hereby (i) further ratifies
and reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Credit
Agreement or any other Loan Document to Administrative Agent, on behalf and for
the benefit of the Lenders, as collateral security for the obligations under the
Loan Documents in accordance with their respective terms, and (ii) acknowledges
that all of such Liens and security interests, and all Collateral heretofore
pledged as security for such obligations, continue to be and remain collateral
for such obligations from and after the date hereof (including, without
limitation, from after giving effect to this Amendment).

 

12.                               Acknowledgment and Consent.  Each Subsidiary
Guarantor hereby acknowledges and agrees that any of the Subsidiary Guaranty,
the Security Documents or other Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment.  Each Subsidiary
Guarantor represents and warrants that all representations and warranties of
such Subsidiary Guarantor contained in the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.  Each Subsidiary Guarantor
acknowledges and agrees that (a) notwithstanding the conditions to effectiveness
set forth in this Amendment, such Subsidiary Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(b) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Subsidiary Guarantor to any
future amendments to the Credit Agreement.

 

13.                               Ratification.  Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as modified
hereby.

 

14.                               Severability of Provisions.  Any provision of
this Amendment which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective only to the extent of such prohibition
or unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

[Signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

“Borrower”

 

 

 

OMNICELL, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Rob Seim

 

Name:

Rob Seim

 

Title:

CFO and EVP, Finance, Administration and Manufacturing

 

 

--------------------------------------------------------------------------------


 

For purposes of Section 12 only, “Subsidiary Guarantors”

 

 

 

MEDPAK HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Rob Seim

 

Name:

Rob Seim

 

Title:

President, CFO and Treasurer

 

 

 

 

 

MTS MEDICATION TECHNOLOGIES, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Rob Seim

 

Name:

Rob Seim

 

Title:

EVP

 

 

 

 

 

MTS PACKAGING SYSTEMS, INC., a Florida corporation

 

 

 

 

 

By:

/s/ Rob Seim

 

Name:

Rob Seim

 

Title:

EVP

 

 

--------------------------------------------------------------------------------


 

“Administrative Agent” and “Issuing Lender” and “Lender”

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ Tahereh Sadeghi

 

Name:

Tahereh (Tina) Sadeghi

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------